DETAILED ACTION
The present application, filed 07/02/2020, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 12/22/2021 is acknowledged.  The traversal is on the ground(s) that Invention II has similar claims as Invention I such that Inventions I and II overlap in scope, and therefore the fields of search for Inventions I and II are co-extensive.  This is not found persuasive because Inventions I and II have different operations and purposes from one another. Invention I is directed to a buck converter with a purpose of converting first voltage to a second voltage with a value lower than the first voltage. Invention II is directed to a boost converter with a purpose of converting first voltage to a second voltage with a value higher than the first voltage. Invention I does not include the features of Invention II nor does Invention II include the features of Invention I. In addition, there is no generic or linking claim that connects Inventions I and II.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-18 and 24-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable 12/22/2021.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (“Liu”, US2018/0026518).
Re claim 1, Liu teaches a buck power converter [Fig 22] comprising - an inductor [L1], - a first stage [Stage 1] coupled between an input [Vin] of the buck power converter and the inductor, wherein the first stage comprises a first flying capacitor [C1], and a second stage [Stage 2] coupled between the inductor and an output [at N3] of the buck power converter, wherein the second stage comprises a second flying capacitor [C2].
Re claim 2, Liu teaches wherein a second terminal [-] of the first flying capacitor [C1] is connected to a first terminal of the inductor [L1, when M13 is active], and a first terminal [+] of the second flying capacitor [C2] is connected to a second terminal of the inductor [when M21 is active].
Re claim 19, Liu teaches a method of operating a buck power converter [Fig 22] comprising an inductor [L1], a first stage [Stage 1] with a first flying capacitor [C1], and a second stage [Stage 2] with a second flying capacitor [C2], the method comprising - 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 7, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Li et al. (“Li”, US 10,547,241).
Re claim 3, Liu teaches the limitations as applied to the claim above, but does not teach wherein the first stage further comprises a reservoir capacitor, and the buck power converter is configured to alternately couple a first terminal of the reservoir capacitor to the second terminal of the first flying capacitor, or to a first terminal of the first flying capacitor.
Li teaches a device [Fig 1A] wherein the first stage [130] further comprises a reservoir capacitor [C1], and the buck power converter is configured to alternately couple a first terminal [114] of the reservoir capacitor to the second terminal [116] of the first flying capacitor [Cfly, when Q3 is active], or to a first terminal [112] of the first flying capacitor [when Q2]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of 
Re claim 4, Liu teaches the limitations as applied to the claim above, but does not teach wherein the first stage comprises a first switching element coupled between the input of the buck power converter and the first terminal of the first flying capacitor, a second switching element coupled between the first terminal of the first flying capacitor and an intermediate node, a third switching element coupled between the intermediate node and the second terminal of the first flying capacitor, and a fourth switching element coupled between the second terminal of the first flying capacitor and a reference potential, wherein the reservoir capacitor is coupled between the intermediate node and the reference potential.
Li teaches wherein the first stage comprises a first switching element [Q1] coupled between the input [110] of the buck power converter and the first terminal [112] of the first flying capacitor [Cfly], a second switching element [Q2] coupled between the first terminal of the first flying capacitor and an intermediate node [114], a third switching element [Q3] coupled between the intermediate node and the second terminal [116] of the first flying capacitor, and a fourth switching element [Q4] coupled between the second terminal of the first flying capacitor and a reference potential, wherein the reservoir capacitor is coupled between the intermediate node and the reference potential [118], wherein the reservoir capacitor [C1] is coupled between the intermediate node [114] and the reference potential [118, Fig 1A]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to 
Re claim 5, Figure 22 of Liu teaches the limitations as applied to the claim above, but does not teach wherein the second stage comprises a fifth switching element coupled between the first terminal of the second flying capacitor and the output of the buck power converter, a sixth switching element coupled between the output of the buck power converter and a second terminal of the second flying capacitor, and a seventh switching element coupled between the second terminal of the second flying capacitor and a reference potential.
However Figure 3 of Liu teaches wherein the second stage comprises a fifth switching element [M5] coupled between the first terminal [N1] of the second flying capacitor [C2] and the output [at N3] of the buck power converter, a sixth switching element [M6] coupled between the output of the buck power converter and a second terminal [-] of the second flying capacitor [C2], and a seventh switching element [M7] coupled between the second terminal [-] of the second flying capacitor and a reference potential [Vin(-)]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified Figure 22 of Liu to include the features of Figure 3 in order to produce circuitry significantly smaller in size with low stress MOSFET performance, thus improving the utility of the device, which increases efficiency.
Re claim 7, Liu teaches the limitations as applied to the claim above, but does not teach wherein the buck power converter is configured to establish, in a 
Li teaches wherein the buck power converter is configured to establish, in a demagnetizing state, a demagnetizing current path from a reference potential, via the inductor to the output of the buck power converter [when Q2 and Q4 are active, the current path is established based on well-known buck converter operation Col 4, ln 65 –Col 5, ln 8]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Liu to include the features of Li because it is used to reduce high voltage and/or current of transistors, thus improving the utility of the device, which increases efficiency.
Re claim 20, Liu teaches the limitations as applied to the claim above, but does not teach wherein the first stage further comprises a reservoir capacitor, and the method comprises alternately coupling a first terminal of the reservoir capacitor to a first terminal of the first flying capacitor, or to a second terminal of the first flying capacitor.
Li teaches wherein the first stage further comprises a reservoir capacitor [C1], and the method comprises alternately coupling a first terminal [114] of the reservoir capacitor to a first terminal [112] of the first flying capacitor [Cfly], or to a second terminal [116] of the first flying capacitor. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Liu to include the features of Li because it is used to reduce high voltage and/or current of transistors during startup of the converter, thus improving the utility of the device, which increases efficiency.

Li teaches wherein the method comprises establishing, in a demagnetizing state, a demagnetizing current path from a reference potential, via the inductor to the output of the buck power converter [when Q2 and Q4 are active, the current path is established based on well-known buck converter operation Col 4, ln 65 –Col 5, ln 8]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Liu to include the features of Li because it is used to reduce high voltage and/or current of transistors, thus improving the utility of the device, which increases efficiency.

Allowable Subject Matter
Claims 6, 8-10, 21, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or disclose:
Re claim 6 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “wherein the buck power converter is configured to establish, in a magnetizing state a second magnetizing current path from the reservoir capacitor, via the inductor, and via the second flying 
Re claim 8 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “the buck power converter is further configured to establish, in the demagnetizing state, a first current path from a reference potential, via the first flying capacitor, via the reservoir capacitor, to the reference potential” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 9 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “the buck power converter is configured to establish, in an alternative magnetizing state, a second magnetizing current path from the reservoir capacitor, and via the inductor, to the output of the buck power converter” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 10 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “the buck power converter is configured to establish, in an alternative demagnetizing state, a demagnetizing current path from a reference potential, via the inductor, and via the second flying capacitor to the output of the buck power converter, and a current path from a reference potential, via the first flying capacitor, via the reservoir capacitor, to the reference potential” in combination with the additionally claimed features, as are claimed by Applicant.

Re claim 23 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “in the demagnetizing state, a first current path from a reference potential, via the first flying capacitor, via the reservoir capacitor, to the reference potential, and a second current path from the reference potential, via the second flying capacitor, to the output of the buck power converter” in combination with the additionally claimed features, as are claimed by Applicant.

Conclusion
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKAISHA JACKSON whose telephone number is (571)270-3111.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                                        



/LaKaisha Jackson/
Examiner, Art Unit 2838